Citation Nr: 1728057	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-47 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for tarsal tunnel syndrome and degenerative joint disease (DJD) of the right foot and ankle prior to April 24, 2014.

2.  Entitlement to a rating higher than 10 percent for tarsal tunnel syndrome and DJD of the right foot and ankle from April 24, 2014.

3.  Entitlement to a rating higher than 10 percent for tarsal tunnel syndrome and DJD of the left foot and ankle prior to April 24, 2014.

4.  Entitlement to a rating higher than 10 percent for tarsal tunnel syndrome and DJD of the left foot and ankle from April 24, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued 10 percent ratings for left and right tarsal tunnel syndrome with DJD of the foot and ankle.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2013.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in March 2014.

As discussed below, a VA examination obtained on April 24, 2014, was inadequate.  Because the evidence of record prior to that date is sufficient to rate the Veteran's conditions, the Board will bifurcate the issues and adjudicate the period prior to April 24, 2014.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The issues of entitlement to ratings higher than 10 percent for left and right tarsal tunnel syndrome and DJD of the ankle and foot from April 24, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 24, 2014, right tarsal tunnel syndrome was manifested by subjective complaints of paresthesias, with diminished sensation in August 2009 and motor weakness in March 2014.

2.  Prior to April 24, 2014, right ankle DJD was manifested by painful or moderate limitation of motion.

3.  Prior to April 24, 2014, left tarsal tunnel syndrome was manifested by subjective complaints of pain and paresthesias with normal strength, reflexes, and sensation.

4.  Prior to February 2, 2013, left ankle DJD was not manifested by any limitation of motion or painful motion; from that date through April 23, 2014, painful motion was present.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right tarsal tunnel syndrome have not been met prior to April 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8525 (2016).

2.  The criteria for a separate 10 percent rating for right foot and ankle DJD have been met prior to April 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for a rating higher than 10 percent for left tarsal tunnel syndrome have not been met prior to April 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8525 (2016).

4.  The criteria for a separate 10 percent rating for left foot and ankle DJD have been met from February 2, 2013, to April 23, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's left and right tarsal tunnel syndrome with DJD of the foot and ankle are each rated at 10 percent under Diagnostic Code (DC) 5010-8525.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5010 is identical to DC 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  In the absence of limitation of motion, a 10 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints.

Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation warrants a 20 percent rating.  Descriptive terms such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

DC 8525 provides the rating criteria for paralysis of the posterior tibial nerve.  A 30 percent rating is applicable where there is complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  Severe incomplete paralysis warrants a 20 percent disability rating.  Moderate or mild incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, DC 8525.

Notably, the Veteran's lower extremities are service-connected for both tarsal tunnel syndrome (a neurologic condition) and DJD (an orthopedic condition).  Because the rating criteria for each of these disabilities do not overlap, the Board will consider separate ratings for each component of the Veteran's service-connected disability.

A.  Right Lower Extremity

With respect to tarsal tunnel syndrome, an August 2009 VA examination noted diminished sensation with normal motor function.  Private records from February 2011 noted strength of 5/5 (normal), reflexes of 2+ (normal), and intact sensation.  VA records dated April 2012 noted protective and light touch sensation were intact.  No sudomotor dysfunction was present.  A February 2013 VA examination noted normal strength.  Private records from March 2014 noted motor weakness.  However, muscle tone and sensation were intact.

The Board has considered the Veteran's report of symptoms associated with his tarsal tunnel syndrome.  In August 2009 and May 2011, he reported experiencing paresthesias in his right foot.  However, when viewed alongside the limited objective findings throughout the appeal period, namely diminished sensation in August 2009 and motor weakness in March 2014, the Veteran's left tarsal tunnel syndrome is "mild," consistent with the assigned 10 percent rating.  Even if it were to rise to a "moderate" level, a finding not supported by the evidence, a 10 percent rating would still be applied.

With respect to range of motion, an August 2009 VA examination noted dorsiflexion and plantar flexion of 10 degrees with pain at the end-range.  Guarding of movement was also present.  Private records dated April 2011 noted moderate pain on a daily basis.  VA examinations from May 2011 and February 2013 noted dorsiflexion of 20 degrees and plantar flexion of 45 degrees, with pain at the end-range.  

Based on the above, the Board finds that a separate 10 percent rating for right foot and ankle DJD is warranted.  The painful motion of the Veteran's service-connected right ankle has been clearly documented and warrants a compensable rating.  See 38 C.F.R. § 4.59 (noting the intent of the schedule is to recognize painful motion with joint pathology as productive of disability and entitled to at least the minimum compensable rating for the joint).  However, a higher 20 percent rating for "marked" limitation of motion is not warranted.  Although plantar flexion was 10 degrees during the August 2009 VA examination, it subsequently increased to the full 45 degrees during the May 2011 and February 2013 VA examinations.  

B.  Left Lower Extremity

With respect to tarsal tunnel syndrome, a rating higher than 10 percent is not warranted.  During a January 2010 VA examination, reflexes were 2+ and sensation was intact.  Private records from February 2011 noted strength of 5/5, reflexes of 2+, and normal sensation.  VA records from November 2013 noted intact monofilament sensation.  Private records from March 2014 noted normal sensation, intact motor pathways, and normal muscle tone.

The Board has considered the Veteran's report of symptoms associated with his tarsal tunnel syndrome.  In January 2010, he reported pain, weakness, and tingling.  In May 2011, he reported intermittent paresthesias in the foot.  However, when viewed with the essentially normal objective findings throughout the appeal period, the Veteran's left tarsal tunnel syndrome is "mild," consistent with the assigned 10 percent rating.  Even if it were to rise to a "moderate" level, a 10 percent rating would still be applied.

With respect to range of motion, VA examinations in January 2010, May 2011 and February 2013 all noted dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  This is consistent with normal range of motion of the ankle.  Pain was present only during the February 2013 examination, and only at the very end ranges of motion.  During his October 2013 hearing, the Veteran testified that he could move his left foot up and down, but pain was present.

Based on the above, a separate 10 percent rating is warranted for left foot and ankle DJD from February 12, 2013, the date of the VA examination documenting pain.  See 38 C.F.R. § 4.59.  Prior to that date, a separate rating is not warranted as the Veteran's ankle exhibited normal motion without pain.  A higher 20 percent rating is not warranted as the Veteran's range of motion was essentially normal, and not consistent with a "marked" level of limited motion.

C.  Final Considerations

A November 2013 disability benefits questionnaire (DBQ) completed by the Veteran's physician included range of motion measurements, as well as findings of ankylosis in the right ankle.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

The DBQ stated that the Veteran had 20 degrees of plantar flexion and 0 degrees of dorsiflexion.  It also stated that the Veteran had ankylosis at less than 30 degrees in plantar flexion, and ankylosis at between 0 and 10 degrees of dorsiflexion.  These findings are nonsensical as the Veteran's ankle cannot simultaneously be fixated in both plantar flexion and dorsiflexion while also demonstrating 20 degrees of plantar flexion mobility.  Therefore, the Board does not find this DBQ to be probative in assessing the severity of the Veteran's right ankle condition.

The Board has also considered whether a separate rating is warranted for DJD of the left and right feet.  However, foot pain is already contemplated under the rating for tarsal tunnel syndrome, and there is no limitation of motion of the foot under the rating schedule.  There are no other manifestations of foot DJD that would warrant a rating separate from those already in effect.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 10 percent for right tarsal tunnel syndrome is denied prior to April 24, 2014.

A separate 10 percent rating is granted for right foot and ankle DJD prior to April 24, 2014.

A rating higher than 10 percent for left tarsal tunnel syndrome is denied prior to April 24, 2014.

A separate 10 percent rating is granted for left foot and ankle DJD from February 12, 2013, to April 23, 2014.


REMAND

This matter was previously remanded by the Board in March 2014, in part, to provide the Veteran with a VA examination to determine the current severity of his disabilities on appeal.  That examination was conducted on April 24, 2014.  Unfortunately, it is not adequate and an additional examination must be conducted.

The Board instructed the examiner to assess the extent of both range of motion limitations as well as neurological impairment.  The April 2014 VA examination did not address range of motion.  Indeed, in email correspondence dated May 2014, RO personnel noted that the examiner who conducted the examination was a cardiologist.  In addition, in communicating with him, they could not understand him and had to have him repeat things numerous times.  It was noted that he also could not understand the Veteran's responses.  During the examination itself, the examiner did not ask the Veteran to remove his socks, did not test range of motion, and did not ask the Veteran about his pain level.

The Board also notes that the examination report indicates full range of motion of both ankles, yet the examiner also stated that functional impairment was due to pain on movement.  Therefore, an additional examination is warranted.  As the claim is being remanded, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from July 2014 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left and right service-connected tarsal tunnel syndrome and DJD of the ankle and foot.  All indicated tests and studies should be completed.

The examiner should determine the extent of neurological impairment, and indicate whether there is complete or incomplete paralysis of the posterior tibial nerve, or other nerve.  Incomplete paralysis should be assessed as mild, moderate, or severe.  If there is complete paralysis, the examiner must note whether there is frequent paralysis of all muscles of the sole of the foot, with painful paralysis of a causalgic nature; whether toes cannot be flexed; whether adduction is weakened; and/or whether plantar flexion is impaired.

The examiner must also set forth the Veteran's range of motion findings of the ankles, and note any pain, weakness, incoordination, or excess fatigability.  If feasible, the examiner should describe any additional functional limitation due to these or other factors in terms of additional degrees of limited range of motion.  If not feasible, this should be stated and discussed in the examination report.

3.  Following completion of the above, readjudicate the issues of entitlement to ratings higher than 10 percent for left and right tarsal tunnel syndrome with DJD of the ankle and foot.  If the benefits sought on appeal are not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


